Case 3:21-cv-01614-B Document 63-4 Filed 09/09/21   Page 1 of 5 PageID 1154




                         Exhibit C




                                                                    App. 07
Case 3:21-cv-01614-B Document 63-4 Filed 09/09/21   Page 2 of 5 PageID 1155




                                                                    App. 08
Case 3:21-cv-01614-B
Case 3:21-cv-01614-B Document 63-4
                              54 Filed
                                   Filed08/27/21
                                         09/09/21 Page
                                                   Page183 of
                                                           of 25 PageID1156
                                                              5 PageID  936


   Why Not: We don’t use LinkedIn since earlier this year, and it states Bisou Dallas coming soon. Old
    Post
   WHEN will it stop? September 9, 2021


     5. Use of BISOU and bisoudallas.com on the “claimed” Yelp page at

         https://www.yelp.com/biz/bisou-dallas;

   Has the USE stopped: Yes
   If so, WHEN did the use STOP: August 30, 2021


     6. Use of BISOU on images, including a BISOU branded menu, on Defendants’ “Cle

         Supper Club” Google Business Profile;

        Has the USE stopped: Yes
        If so, WHEN did the use STOP: August 30, 2021




                                                 16
                                                                                            App. 09
Case 3:21-cv-01614-B
Case 3:21-cv-01614-B Document 63-4
                              54 Filed
                                   Filed08/27/21
                                         09/09/21 Page
                                                   Page194 of
                                                           of 25 PageID1157
                                                              5 PageID  937


    7. Use of the contact@bisoudallas.com          email address to conduct business for the

        restaurant, e.g., to take reservations or promote the restaurant;


       Has the USE stopped: Yes
       If so, WHEN did the use STOP: August 18, 2021



    8. Use of “bisou CONTINENTAL CUISINE” on the “Cle Supper Club” Instagram page

        and the “Cle Restaurant” Facebook “About” page.




                                              17
                                                                                   App. 10
Case 3:21-cv-01614-B
Case 3:21-cv-01614-B Document 63-4
                              54 Filed
                                   Filed08/27/21
                                         09/09/21 Page
                                                   Page195 of
                                                           of 25 PageID1158
                                                              5 PageID  937




       Has the USE stopped: Yes
       If so, WHEN did the use STOP: August 23, 2021




                                            18
                                                                    App. 11
